 6441DECISIONSOF NATIONALLABOR RELATIONS BOARDC & D Sportswear CorporationandInternationalLadies'GarmentWorkers'Union,AFL-CIO.Cases 10-CA-7696 and 10-CA-7774January 12, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyorders that the Respondent, C & DSportswear Corporation, Adel, Georgia, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONOn September 29, 1969, Trial Examiner SidneySherman issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certainunfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.The Trial Examiner also found thatRespondent had not engaged in certain unfair laborpractices alleged in the complaint and recommendedthat theseallegationsbe dismissed. Thereafter, bothRespondent and the Union filed exceptions to theTrial Examiner's Decision and supporting briefs.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered the Trial Examiner'sDecision, the exceptions, the briefs, and the entirerecordin this case,and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer with the modification noted below.''We find merit in Respondent's exceptionto the TrialExaminer'sfinding that it learned of discriminatee Morris'prounion activity from thefact thatshe was named as coplaintiff,with discriminateeThomas, in theUnion's suit to enjoin enforcementof an Adel, Georgia, ordinance, whichwas hindering its organizational campaign The Trial Examiner reasonedthat since theUnion's counsel mailedthe Adel City Attorney a courtesycopy of thecomplaint the same day it mailed the complaintto the FederalDistrict Court, Friday,February21, 1969, the City Attorney received it onSaturday,February 22, thus having time to inform the attorney forRespondentof the coplaintiffs'identity,soRespondent could dischargebothMorris and Thomas on Monday,February 24.However, asRespondent noted,Saturday,February22, was Washington's Birthday andthere was no mail delivery.Accordingly,we do not adopt the reasoning bywhich the Trial Examiner concluded that Respondent learned the identityof the coplaintiffs in the injunction suit.We are,however,struck by thecoincidence that the two coplaintiffs were discharged the morning of thefirstworking day afterthe complaintwas mailedMoreover,since there issubstantial evidence in the record that Respondent knew of Morris' Unionactivity from other sources beforeher discharge,we adopt the TrialExaminer's ultimate findingthatshewas discriminatorily discharged,without relying on the inferencedrawn by him from theabove-describedincident.SIDNEY SHERMAN, Trial Examiner: Copy of the initialcharge herein was served on Respondent on March 11,1969,' the complaints issued on May 15 and June 9, andthe hearing was held on July 15 and 16. The issueslitigated related to alleged violations of Section 8(a)(1)and (3) of the Act. Briefs were filed by Respondent andthe General Counsel.Upon the entire record,' including observation of thedemeanor of the witnesses, I adopt the following findingsof fact, conclusions, and recommendations:1.RESPONDENT'S OPERATIONS IN COMMERCEC& D Sportswear Corporation, herein calledRespondent, is a corporation under Georgia law, and isengaged at its plant in Adel, Georgia, in the productionand sale of men's and women's clothing. It annually shipsto out-of-State points goods valued in excess of $50,000.Respondent is engaged in commerce within the meaningof the Act.II.THE UNIONInternationalLadies'GarmentWorkers'Union,AFL-CIO, hereinafter called the Union, is a labororganizationunder the Act.III.THE UNFAIR LABOR PRACTICESThe pleadings raise the following issues-1.WhetherRespondentunlawfullythreatenedemployees, interrogated them, and created the impressionof surveillance?2.Whether Respondent discharged Thomas, Whiddon,McDaniel, and Morris because of their union activity?A. Sequence of EventsAt its plant in Adel, Georgia, which has about 5000inhabitants,Respondent employs about 300 in themanufacture of men's sport shirts, and women's blousesand dusters.On February 11, the Union held an organizing meetingat a local Holiday Inn, which was attended by about 15 ofRespondent's employees, including Almarie Thomas' andMorris.Thismeetingwas observed by another ofRespondent's employees, Jones, who had a part-time job'All dates hereinafter are in 1969, unless otherwise stated'For corrections of the transcript of testimony,see theorder ofSeptember 9 In that order there was also granted a motion to amend thecomplaint,as to which ruling had beendeferredat the hearing.'Hereinafter referred to as"Thomas."180 NLRB No. 99 C & D SPORTSWEAR CORP.at the Holiday Inn. Early the next morning, Respondent'svice president, Irving Dinnerman,4 asked Jones who hadattended the meeting. After she named several employees,including Thomas, he directed Jones to accompany himthrough the production area of the plant and see if shecould identify any of the others. She passed through theplant,scrutinizing the faces of the employees, whileDinnerman watched, and pointed out to him a few moreemployees, whom she recognized from the meeting. Laterthatmorning, Thomas passed notes to a few girls, andwas reprimanded therefor by Dinnerman.During the ensuing week, Union organizers attemptedto pass out literature to the employees in the vicinity ofthe plant, but they met with opposition from the localpolice,who claimed that such efforts violated a cityordinance. The Union's attorney, Horn, thereupon drafteda complaint seeking to enjoin the enforcement of thatordinanceandnamedasplaintiffsseveralUnionrepresentatives,and two of Respondent's employees,Thomas and Morris. On February 21, the complaint wasforwarded to the federal district court and a courtesy copywas mailed to the City Attorney for Adel. On February24, both Thomas and Morris were discharged. In the caseof Thomas, the reason assigned was an alleged, secondnote-passing incidentonFebruary20,andMorris'dischargewas attributed to her ineptnessinsewingfasteners or "snaps" on dusters.A charge, filed on March 10, alleged that bothdischargeswere for union activity.During abortivesettlementnegotiations,both girls were reinstated inApril,butwithout backpay. On April 30, Dinnermanassembled the employees and delivered a speech on thesubject of the Union. On May 1, Thomas was againdischarged,allegedlyforexcessiveconversation,andanother employee,Whiddon, was discharged because ofher involvement in the same incident.On April 27, McDaniel accompanieda unionorganizerin visitingan employee's home. The next day, Dinnermanoffered her a promotion to a supervisory position, whichshedeclined,explaining that shewas interested inimproving the employees' working conditions and that, asa supervisor, she would be precluded from helping theUnion in its organizing campaign. Dinnerman admitted toher that he was aware of her union activity. On May 1,McDaniel distributed literature outside the plant. On May7, she was discharged, allegedly because she understatedher production.B.Discussion1.8(a)(1) issuesEarly in the morning of February 12, Dinnermanadmittedly interrogated Jones about the identity of the 15employees who had attended the meeting at the HolidayInn the day before, and it is not disputed that she wasable to name only 4 employees, including Thomas, andthat later that morning, at Dinnerman's direction andwhile he looked on, Jones walked through the productionarea, scanning the faces of the employees to see if shecould recognize any others who had attended. Under thecircumstances, including the fact that Jones had made aconspicuous appearance at the union meeting,' it musthave been evident, at least to those employees who hadattended the meeting, that she was acting out the role ofan informer, and her performance was, therefore,'Hereinafter referred to as "Dinnerman."645reasonably calculated to impress upon them Respondent'sinterest in ascertaining their identity as Union adherents.Jones added that after she named the four employees toDinnerman in his office that day, he asserted that he knewthe identity of all those who were at the meeting andpointed to a book. Dinnerman disputed this, and at firstblush it might seem strange that he should have madesuch a claim to Jones, even while he was concededlymaking such strenuous efforts to determine through Joneswho was at the meeting. To reconcile this apparentconflict, the General Counsel advances the view that, ininterrogating Jones and directing her to inspect theemployees, Dinnerman had a two-fold purpose - (1) toadvertise to the employees his concern over the fact thatsome of them had attended a Union meeting, and (2) toverify the accuracy of information gleaned by him fromother sources as to who had attended.' In any event, I wasfavorably impressed by Jones' demeanor and by thecircumstantiality and spontaneity of her testimony, as wellas by the fact that she was still in Respondent's employand could not have hoped to gain anything by testifyingadversely to its interest.' Accordingly, I credit her, andfind that Dinnerman did profess to know who attendedthe meeting.Jones added that about this time, apparently onFebruary 13, Dinnerman asked her if an employee,Garrett, was at the February 11 meeting; that, when shereplied that she did not know Garrett, he directed her topass through the production area again and scrutinizecertain of the employees, including Gladys Thomas; andthat she did so, but reported that none of them was at themeeting.Dinnerman admitted questioning Jones on the13th about Garrett's attendance at the meeting, and didnot dispute the balance of the foregoing testimony.Dinnerman's principal defense with regard to theforegoing interrogation was that he did not know that themeeting involved the Union, that he, in fact, did not knowwhat the purpose of the meeting was, and that the soleobject of his questioning was to ascertain that purpose.However, Jones testified that, in interrogating her onFebruary 12, Dinnerman referred to the gathering at theHoliday Inn as a "union meeting." While Dinnermandisputed this, at least by implication, I regard Jones asmore credible, for reasons already stated.'Moreover,whileDinnerman admittedly made intensive efforts toascertain who was at the meeting, the record is singularlybarren of any evidence that he made any attempt to findout the purpose of the meeting from Jones or anyone elsewho was there. Finally, the record contains testimony byThomas that on February 20, her supervisor, Young, inexplainingwhyThomas had been reprimanded byDinnerman on the 12th for passing notes, attributed such'She entered the room during the meeting and offered refreshments tothose present.'Dinnerman admitted that,even before talking to Jones on the 12th, hehad received a report about the meeting from an informant, whom heidentified only as a friend of his wife's, who was having dinner at the Innat the time of the meeting;and, one of Dinnerman's supervisors,Young,admitted that her daughter was a desk clerk at the Holiday Inn, where themeeting had been held.'There was no evidence that she was a union adherent Respondent citesher admission at the hearing that she was sympathetic to Thomas becauseshe felt responsible for Thomas'discharge.However,the fact that she hadsuch an altruistic motive in testifying for the General Counsel does notmake her testimony less trustworthy than that of Dinnerman,who had apecuniary stake in the matter.'Respondent attacks her credibility at this point by citing her testimonyat the hearing that she did not know on February 12 what Dinnerman 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDreprimand to the fact that Thomas had attended the unionmeeting.Young denied this.However, for reasonsindicated below, where this conversation is discussed inmore detail, I credit Thomas and find that on February20, Young disclosed to her, in effect, thatDinnerman wasaware on the 12th of the true purpose of the meeting attheHoliday Inn. For all these reasons, I rejectDinnerman's plea of ignorance of that purpose.Itisaccordinglyfound that by the conduct ofDinnerman,in asking Jones on February 12 and 13, abouttheUnionmeeting,causinghertoengage in anostentatious inspection of the employees for the purposeof aiding in the identification of those employees whoattended themeeting,and professing to have otherinformationabout the identity of such employees,Respondent engaged in unlawful interrogation' andunlawfullycreated the impression of surveillance ofemployeeUnion activities, thereby violatingSection8(a)(1) of the Act.Gladys Thomas, a former employee of Respondent,testifiedthataboutFebruary 12 or 13, Dinnermanapproached her, asked "what the trouble was back in theplant,"and,afterthewitnesspleadedignorance,remarked, "Well, you weren't there," and that he had alistof names of those who were "there." The witness, infact,had not attended the union meeting.While admittingthat he had a conversation with Gladys Thomas on thatoccasion,Dinnerman denied that he made the foregoingremarks.Nevertheless, I credit her on the basis ofdemeanor.While acknowledging that at the time she didnotunderstandwhatDinnerman was talking about,Gladys Thomas indicated that she later came to believethat he was referring to the Union. Moreover, in view ofthe timing of the foregoing conversation in relation to theUnionmeeting,aswell as Jones'foregoing testimonyabout a like claim by Dinnerman made to her, I construeDinnerman's remarks as in fact referring to such meetingand as a claim that he knew the identity of thoseattending that meeting.10By thus creating the impressionof surveillance,Respondent further violated Section8(a)(1)."Almarie Thomas testified that on February 20, hersupervisor, Floorlady Young, declared that the town wastoo small for a union and that Dinnerman had said hewould close the plant rather than deal with a union.Young admitted that she had on that occasion toldThomas that the town was too small for a union butdenied that she had related the foregoing threat bymeant by his reference to a "union"meeting.Respondent contends thatsuch testimony is incredible.However,Respondent fails to suggest whatulteriormotive Jones could have had for professing,ineffect, to beunaware of the significance of the term"union"in the present contextMoreover,Ido not deem it inherently incredible that a young lady likeJones,living in a predominantly rural area, would not have had any priorcontact with,nor knowledge of, labor organizations.'As to whether Jones'aforenoted ignorance of the significance ofDinnerman's reference to the"union"meeting precludes a finding that shewas unlawfully coerced by such interrogation,we fn.11, below."Moreover,Jones'credited testimony that she reported to Dinnermanon the 13th that Gladys Thomas was not at the meeting would explain themeaning of Dmnerman's remark to Gladys Thomas that she was not"there.""While it is true that Gladys Thomas did not immediately grasp themeaning of Dinnerman's remarks,that circumstance does not preclude afinding that the remarks were coercive,even though they did not actuallybecome so until some time after they were delivered.In any event,it is thetendency of the remarks to coerce, rather than their actual effect,which iscontrolling.Dinnerman.However, while I have at another point' 2credited Young rather than Thomas, I credit Thomas herebecause of the circumstantiality of her account of theentire conversation.' 2McDaniel testified that on April 28, in the course of adiscussionofRespondent's labor relations policies,Dinnerman stated to her that he would close the plantbefore he would compromise with the Union, adding,"Even if I did compromise with the union, I'll come outon top because I am sly and I would get the better end ofthe deal."Dinnerman denied the threat to close, and, while notexpressly denying the boast ascribed to him by McDaniel,characterized it as "ridiculous." AlthoughMcDaniel, asan alleged discriminatee,had a partisan interest in theproceeding,she impressed me as a singularly sincere andcandid witness. Under all the circumstances, including themany instances of lack of candor on Dinnerman's part,which are noted elsewhere in this Decision, I creditMcDaniel, and find that by Dinnerman's foregoing threatto close the plant Respondent violated Section 8(a)(1) ofthe Act.Grace Grant, who had attendeda union meeting, andwas still inRespondent's employ, testified that about May1,her supervisor, Hajjar, asked her if she was to get $100from the Union," indicated awareness of Grant's presenceat the meeting and solicited her to abandon the Union.Hajjar's version was that Grant asked her about theUnion and that Hajjar merely related an unhappyexperience that her sister had had with a union in anotherplant.On the basis of demeanor, as well as thecircumstantialityof her testimony, I credit Grace Grant,and find that Respondent interrogated her and created animpression of surveillance of her union activities, therebyviolating Section 8(a)(1) of the Act.Carlton Grant testified that on May 2, the day after hehad attended a union meeting, his supervisor, Bryant,asked the witness if he had attended the meeting and whoelsewas there.Bryant denied engaging in any suchinterrogation,insistingthatGrantinitiatedtheconversationand volunteered information about theUnion. Grant had great difficultyin recallinghis date ofhire and the date he left Respondent's employ, as well asthe date of the union meeting, initially giving that date asNovember 1. In view of the unreliability of hisrecollection, and as a finding of interrogation based onthis incident would be merely cumulative, I make nodetermination in that regard."See the discussion in the text,below, of the February 20 note-passingincident."See the discussionbelow of otheraspects of this conversation.Thomas attributed to Young a statement in the same conversation thatan employee,Brown, had been dischargedfor Union activity, but Thomasadded that,after goinginto the office,Young returned and confessed thatshe had been mistaken,explaining that Brown had been discharged forinsubordination.Young admitted discussing Brown's discharge but deniedthat she at any time ascribed it to unionactivity.As I was favorablyimpressedby Thomas'candor in admittingthat Young retractedher initialimputation of Brown's discharge to unionactivity,Icredit Thomas here.However,in view of such prompt retraction,Ido not regardYoung'sremarks about Brown,viewed in theirtotality,as adding up to aviolationof Section 8(axl), and will recommend dismissal of the relevant allegationin the complaint."It is not clear from Grant's testimonywhether Hagarwas seeking tolearn whether the Union had promised to raise wages to $100 a week orhad offered to pay Grant that amount to assist it in its organizationalactivities. C & D SPORTSWEAR CORP.6472.The 8(a)(3) issuesa.Thomas' first dischargeThomas had worked forRespondentsince August 1967,inthefoldingdepartment, underYoung.The latterindicated at the hearing that she regarded Thomas as agood worker. Thomas had attended the Union meeting onFebruary 11, and, as found above, this was reported toDinnerman by Jones the next day. Later that day,Thomas passed notes to a few fellow employees, for whichshe was reprimanded by Dinnerman. Although Thomasdenied that she thereafter passed any notes, I find on thebasisofDinnerman's testimony, as corroborated byYoung and Hiers, that on February 20, Thomas did passanother note, and was again reprimanded therefor byDinnerman. According to Dinnerman, he gave no furtherconsiderations to this matter until the 24th, when he had a"long talk" with himself and decided to dischargeThomas, and she was discharged the same day.The General Counsel contends that Thomas was in factdischarged because of her union activity. In support ofthis, the General Counselargues asfollows:(a)Knowledge of union activity:Dinnerman admittedlywas aware as early as February 12, that Thomas hadattended the meeting on the Ilth. The General Counselcontends that it should be inferred, also, that Dinnermanlearned by the 24th of the fact that Thomas and anotheremployee, Morris, whose discharge is discussed below, hadbeen named as plaintiffs in a suit by the Union to restrainenforcement of the local ordinance against the handbillingofRespondent's employees. The record shows in thisregard that on Friday, February 21, the Union's attorney,while in Atlanta, Georgia, mailed the original complaintinthe injunction suit to the federal District Court inMacon, Georgia, and at the same time mailed a courtesycopy to Griffis, the City Attorney for Adel. Griffistestified that he usually worked on Saturdays and, absentany evidence to the contrary, it is proper to presume thatthe copy of the complaint was delivered to him in the duecourse of the mails on the 22nd. Griffis acknowledged, infact, that he might have seen the complaint that day, andthat he supplied a copy thereof to English, Respondent'slocal counsel, pursuant to his request, but was uncertainas to when this happened. English did not testify, and noexplanation was offered for not calling him. Dinnermandenied that he ever learned that Thomas and Morris wereinvolved in the injunction suit. Both Thomas and Morrisweredischargedonthe24th.Thus,asagainstDinnerman's foregoing denial,it is necessary to weigh thestrangeness of the coincidence that the two girls weredischarged on the first work day after the complaint waspublicized by the Union in the manner described above,"and the fact that Griffis' testimony does not entirelypreclude the possibility that he gave Respondent's localcounselacopy of the complaint before the 24th.Moreover, if the role of Thomas in the lawsuit somehowcame to Dinnerman's attention during the weekend afterthesecond note-passing incident, that would explainDinnerman's delayed reaction to such incident, whichdelay is otherwise virtually unexplained.""Respondenthadabout300employees.Needless to say, themathematical odds against any two employees, selected at random, beingdischarged together on a particular day are prohibitive."Dinnerman did not impress me as an irresolute individual,and hisexplanation for the delay was in reality no explanation at all. The incidentoccurred on a Thursday.Concerning the reason for the delay,Dinnermantestified only as follows.(b)Admissionof antiunionmotiviation:Thomastestified that she was told by Young on February 20 thatDinnermanhad reprimanded Thomas on the 12th forpassing notes,because he knew that she and Garrett" hadattended the unionmeeting,and that Young added thatDinnermanhad received a call about the meeting on thenight of the 11th. While admitting to a conversation withThomas on the 20th, in which some reference was madeto Garrett, Young denied that she ascribed Dinnerman'sreprimand to Thomas'unionactivity.However, as foundabove, Dinnerman did in fact on February 13, indicate toJones that he suspected that Garrett had attended theUnion meeting, and, as already noted, he admitted at thehearing that he had received a call about the meeting froma friend of his wife's, who was at the time dining at theHoliday Inn.However, there was no evidence thatThomas learned of these matters from any source otherthan Young, and it is not apparent how else she couldhave known about the call to Dinnerman, in any event. Inview of this,as well asthe circumstantiality of Thomas'account, I credit her and find that on February 20, Youngdisclosed to Thomas that Dinnerman had taken a dimview of her note-passing activity because of her interest inthe Union.(c)Disparatetreatment:Both Dinnerman and Younginsistedthat inmid-January, because of an excessiveamount of note-passingby the employees in Young'sdepartment, she circulated a notice to them to desist fromsuch activity,amongother things.However, Thomas'denial of any such rule being promulgated before herdischarge on February 24, was corroborated by Jones,and, although Hiers testified for Respondent about thesecond note-passing incident, no attempt was made tocorroborate through her the foregoing testimony ofDinnermanandYoungMoreover,Young failed todispute Jones' testimony that Young had admitted toJones that the rule against note-passing had not beenadopteduntilafterFebruary24.Under all thecircumstances, particularly the considerations discussedabove with respect to Jones' credibility, I find that thenotice referred to by Young was not circulated until afterFebruary 24. According to both Jones and Thomas,before that date note-passing among the employees wascommon, both of them had passed notes, and no employeehad been discharged therefor. In addition, Thomas citedan instanceon February 13, when Young offered to carrya note from Waldon to Garrett" and Jones testified thatYoung had delivered notes for the girls. While contendingthatherown note-passing was limited to situationsWell, Friday I didn'tdo anything about it; and Saturday there wasnothing to do, Sunday,there was nothing to do; and Monday I had along talk with myself and I decided the best thing would be to dischargeher.Thus, Dinnerman's testimony sheds no light on his reason for taking noaction on Thursday or Friday,or what considerations it was necessary forhim to weigh during his period of self-communion on Monday"Garrett was one of the girls to whom Thomas passed a note on the12th."Young did not deny this, but insisted that she reported Waldon'snote-passing activity to Dinnerman,and he confirmed this adding that hewarnedWaldon to desist.Waldon did not testifyHowever,even if onecreditsDinnerman and Young,the fact remains that,apart from thetreatment of Thomas,this is the only instance of disciplinary action fornote-passing,and it occurred only after the advent of the Union.Moreover,Young admitted that Waldon initiated a discussion with Youngabout the Union, and that the recipient of Waldon's note was Garrett,who, as found above, was suspected by Dinnerman of being a Unionadherent.And, although professing to respect the employees'right toprivacy, Young admittedly went to great lengths to piece the note together 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDInvolving personal emergencies, Young acknowledged thattheemployees continued to pass notes even aftermid-Januarywhen the ruleagainstsuch activity wasallegedlypromulgated," andRespondent offered noevidence to rebut the employee testimony that beforeFebruary 24, no employee had been discharged fornote-passing." In fact, Dinnerman, in effect, admitted, asdid Young, that there had been no such discharge. It istherefore found that no general rule against note-passingwas adopted until after February 24," that before thatdate such activity was common, that Young was awarethereof, and that no disciplinary action was takenagainstany employee before February 12, when Dinnermanlearned of the union meeting. The foregoing confirms thefinding above, based on Young'sadmissiontoThomas,that itwas the advent of the Union that causedDinnerman to take a dim view of Thomas' note-passingactivity.It is concluded from all the foregoing circumstances,includingDinnerman'sunionanimus,Respondent'scondonation of note-passing before the advent of theUnion, Young's admission to Thomas as to the reason forthe change in attitude thereafter, Respondent's knowledgeof Thomas' attendance at theunionmeeting,and thetimingofThomas'dischargeinrelationtoherinvolvement in the injunction suit filed by the Union, thatRespondent seized upon Thomas'note-passingactivity asa pretext for discharging her, the true reason being herUnion activity == It is therefore found that, by dischargingThomas for that reason on February 24, Respondentviolated Section 8(a)(3) and (1) of the Act.b.Thedischargeof MorrisMorris had worked for RespondentsinceMarch 1966.She attended the union meeting on February 11, when shesigned a union card. Together with Thomas, she wasnamed as a plaintiff in the injunction suit filed by theUnion, as related above, on February 21. On that date,she wasengaged institching femalesnaps 13on dusters,which task she had been doing for about 2 months. It isnot disputed that on that date she was reprimanded by hersupervisor,Hajjar,=' for not properly centering the snaps,and that on February 24, she was again criticized thereforbyDinnerman and ordered to go home. She was notrecalled until April 21, and then only pursuant to adviceof counsel, who was then negotiating for a settlement ofafter it had been torn up and discardedby Garrett Such preoccupationwith the subject matter of the note,together with the other circumstancescited above,are persuasivethat Youngsuspected that the note might relateto the Union"Dinnerman denied that he knewof anyinstancesof note-passing otherthan those involving Thomas and Waldon However,such denial begs thequestionSince the record shows that he learned about those two instancesfrom Young,the real issue hereiswhyYoung reported only thoseincidents to him,and noneof theother instancesof note-passing thataccording to Young's own testimony continued beyond January 15."No discharge for that reason appears in the separation notices placedby Respondent in evidence,which related to discharges during 1967 and1968 and the first halfof 1969. See fn 37, below"Jones opined that the actual date was sometime in March."There is no need to determine whether Respondent was influencedsolelyby her attendance at the union meeting or by her involvement in theinjunction suit or by a combination of both.However,that the injunctionsuitwas a factor in that decision is indicatedby the factthat,as notedabove,Dinnerman could offer no tenable explanation for delaying Thomas'discharge until the 24th,togetherwith circumstances,discussed below,surrounding the simultaneous discharge of her coplaintiff in that suit,Morris.her case.There was conflicting testimony as to certain of theevents surrounding her termination. She testified that onthe 24th Hajjar and Dinnerman approached her machine;thatDinnerman referred to her snaps being off center,citing a complaint on that score "in New York"; thatDinnerman then directed Hajjar to talk to Morris, thatHajjar ordered her to go home but to return the next day;thatDinnerman remarked that the gauge on Morris'machine (which Morris had previously blamed for themisalignment of the snaps) could be adjusted; that, uponreturning the next day, Morris found that her card hadbeen removed from the rack; and that Hajjar then toldher she had been discharged, but that Hajjar would beglad "when this is all over" so that Morris could comeback to work.Hajjar's version of the events of the 24th was thatDinnerman that day told her of a complaint by acustomer about the misalignment of the snaps on thedusters, and stated that, if "Delores"29 could not keep hermind on her work, it would be necessary to let her go,thatHajjar then followed Dinnerman to Morris' workstation; and that, upon there perceiving that Dinnerman'scomplaint related to Morris' work and not to that ofDelores, she so advised Dinnerman. Hajjar added that hethen remarked, "This will never do. I can't have work likethis.They have to sell garments up there. You'll have todo something about it." According to Hajjar, she theninstructedMorris to go home, promising to talk toDinnerman and attempt to calm him down and arrangeforMorris' return.While admitting that Morris returnedon the 25th, Hajjar insisted that it was only for thepurpose of picking up certain belongings, and she at firstdenied flatly that on that day she declared that she wouldbe glad when "this" was over, so that Morris could returnto work, but, when the question was put to her again, sheabruptly retracted her denial, and, although otherwise afairlyarticulatewitness, offered the following confusedand labored explanation:What I said was about Mr. Irving, when he gets overhis temper, you know, do you understand? What I saidis,what I meant is when Mr. Irving gets over histemper that will all blow over, you know, I'm talkingabout the work, that I could take her back. I'm talkingabout work.Hajjar testified that she thereafter broached the matterofMorris' recall to Dinnerman, but he merely said "towait." She then vacillated as to whether it was she orDinnermanthat orderedMorris to go home, and sheexplained that at the time Respondent intended only tolayMorris off until the customer who complained aboutthe snaps "would get over his spell, being nervous."However,moments later she testified that Dinnermaninstructed her, in effect, on the 24th to discharge Morris,and she elsewhere characterized the action on the 24th asa discharge of Morris."The female snaps ran down the center of the garment in a vertical line,and the male snaps were arranged beneath them so that each one could befitted into the corresponding female snap,in the same manner as a buttoninto a buttonhole"She was head floorlady of the "stitching"department,which comprisedabout 250 employees."Delores was the first name of a girl who sewed the male snaps on thedusters, whereas Morris sewed on the female snaps. Thus,the implicationhere is that,when he made the foregoing remark, Dinnerman assumedmistakenly that Delores,and not Morris, was the one who worked on thefemale snaps C & D SPORTSWEAR CORP.With regard to Morris' reinstatement, Hajjar explainedthatMorris was assigned upon her returnto installingmale snaps, because any misalignment thereof would notbe so conspicuous as in the case of the female snaps, onwhich she had formerly been working.Dinnerman's version was that he had had complaintsfrom his father about the snaps being out of line, 16 buthad brushed the matter off with a jocular remark; that onthe 24th he received a telephone call from a customer inNew York complaining about the snaps being out of line;that after this call he started off for the stitching room,whereMorris worked, and, on the way, happened tonotice some blue dusters with red snaps that were offcenter; that, upon arriving in the stitching room, hebrought the matter to Hajjar's attention, asking her whatwas wrong with "Delores"; that before Hajjar couldanswer Dinnerman betook himself to the "snap machine,"where he discovered that it was Morris, and not Delores,who was installing the femalesnaps;that, upon examiningthe duster on which Morris was working, he found thatthe snaps were not properly centered; that he became"very excited" and directed Hajjar to get Morris "out ofhere"; that Hajjar told Morris to go home; and that, whenHajjar thereupon asked the witness if he was dischargingMorris, he answered that he was.In explaining why he took no action on his father'searlier complaints about the snaps, Dinnerman stated thatsuch complaints related to the misalignment of whitesnaps on white dusters, which defect was not so noticeableas in the case of the red snaps on the blue dusters, whichhe observed after receiving the customer's complaint. Theimplicationof this is that it was not his father'scomplaints nor even the customer's complaint alone, butthe subsequent discovery of the defect in the blue dustersthatprecipitatedDinnerman'sdecisiontodischargeMorris.It is evident from the foregoing that both Hajjar andDinnerman gave a circumstantial account of the eventsleadingup to Morris' discharge, and particularlyimpressive is their apparent agreement that Dinnerman atfirst thought that the culprit was another employee, andHajjar's testimony that Dinnerman broached the matter ofdischarge even beforehe learnedthat it was Morris whowas involved. However,Dinnermandid not corroborateHajjar in that respect, since, according to him, the onlyreference hemade to the other employee was to askHajjar what was wrong with her.S7 Thus, there isnothinginDinnerman's testimonyto suggestthat he reached adecision to discharge anyone for the bad work until afterhe ascertained that Morris was the culprit. Moreover, thefollowingcircumstancesarepersuasive thatMorris'discharge was not solely in the interest of efficiency ofoperations.(1)While the record shows a number of discharges byRespondent for unsatisfactory work, Dinnerman admittedthatHajjar had told him, when Morris was assigned tothe snaps, that she was one ofHajjar's "best girls," and,when asked whether he knew of any employee who (likeMorris) had had 3 years' experience and had beendischarged within the past 2 years for unsatisfactory work,Dinnerman answered only, "I'm notsure."Moreover, he"Ben Dinnerman confirmed that he had detected the defects in Morris'work,and reported the matter to his son."Moreover,it is not clear even from the remark attributed by Hajjar toDinnerman whether he was thereby ordering the immediate discharge of"Delores" or was merely indicating that such discharge would be necessaryif she continued to neglect her work.649acknowledged that, when an employee was unable tomaster a particular operation, Respondent would transferher to a different operation, and, when asked why this wasnot done in Morris' case, his only reply was, "Noparticular reason." Thus, there was no explanation forRespondent's failure to transfer Morris, for example, tothe buttonhole operation on which she had admittedlydone an outstanding job,28 or to the work on the malesnaps, to which she was assigned after her reinstatementand where accuracy of alignment was admittedly notessential.According to Ben Dinnerman, other girls, whosework was less satisfactory than Morris', had merely beenreprimanded therefor. Finally, there is the rather curioustestimony of Hajjar that Respondent did not intend todischarge Morris but only to lay her off until the unhappycustomer got over his nervous "spell." While the foregoingtestimony conflicts with other testimony of Hajjar, as wellas with that of Dinnerman, that Morris was not laid off,but discharged, and while one may well question theplausibility of Hajjar's explanation of the purpose of the"layoff' as a gesture to pacify an irascible customer, suchtestimony is significant in that implicit therein is anadmission that neither Dinnerman nor Hajjar regarded themisalignment of the snaps, in itself, as sufficient reason todischargeMorris, and that Hajjar felt it necessary toascribe the action taken to an outside influence.(2)Dinnerman denied that he knew of Morris' unionactivity, and, although she attended the union meeting onFebruary 11, there is no direct evidence that he learnedthereof,since Jones did not list Morris among theemployees whom she identified to Dinnerman as unionadherents.However, Dinnerman's boast to Jones andGladys Thomas that he had a list of all those whoattended the meeting invites the inference that Jones wasnot his only source of information. And, while Dinnermanspecifically denied that he ever learned of Morris' role asa plaintiff in the Union's injunction suit, here, as in thecase of Thomas, one is confronted with the strikingcoincidence that both girls were discharged on the firstwork day after a copy of the complaint in that suit was,as found above, presumably received by Adel's CityAttorney.There is another circumstance which tendsmateriallytoimpeachDinnerman'sdenialofanyknowledge of Morris' union activity. He admitted that hesaved two of the garments on which Morris had worked'29and that he had never before retained examples ofdefective work for more than a day or two. The fact thata charge was filed on behalf of Morris on March 10,would explain why he held on to the garments after thatdate, but he was unable to explain plausibly why he keptthem from February 24, to March 10.3° One is required toassume either that Dinnerman, the operating head of asubstantial business, acted without any apparent rhyme orreason or that his reason was one that he did not care todisclose- namely, that he was aware at the time ofMorris' discharge that she was involved in union activity"She had done that work before being assigned to the snaps,and thereearned the encomium bestowed uponher byHajjar, as related above"One of them was produced by Respondent at the hearing to illustratethe misalignment of snaps.Itwas received in evidence,at the request ofthe Charging Party, as Charging Party's Exh. 6."The only explanation offered was that Dinnerman was holding thegarments because he anticipated that his New York customer might insistupon seeing specimensof the bad work beforediscussing with Dinnermanany adjustment in the price paid for the dusters However, one is at a lossto understand how it could aid in making such adjustment for the customerto see more defects of the same kind that he had already complainedabout, or why the customer would not be satisfied with a simple admission 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that he might therefore have to defend her dischargebeforetheBoard."Upon consideration of all theforegoing circumstances, it is concluded that on February24,Dinnerman knew of Morris' identification with theUnion."(3)As for evidence of Respondent's motivation indischarging Morris, there is the aforenoted coincidence intimingbetween the discharge of Morris, as well asThomas, and the Union's injunction suit, in which bothwere named as plaintiffs, and which sought to clear theway for further handbilling of Respondent's premises bythe Union. There is, also, the testimony of Morris that onFebruary 25, when she returned to the plant, Hajjar statedthat she would be glad when "this" was all over so thatMorris could be recalled. Hajjar's explanation that shewas referring to Dinnerman'sagitationoverMorris'defective work is not inherently incredible, particularly inview of Hajjar's prior testimony that on the 24th she hadtoldMorris to go home until Hajjar had a chance to calmDinnerman down. What does impugn the credibility ofsuch explanation, however,isHajjar's initial reluctance toadmit at all that on the 25th she made the remarkascribed to her by Morris and her subsequent, confusedand rambling testimony quoted above, with regard to thealleged innocuous intent of her remark. Further doubt israised by the fact that Hajjar later took still a differenttack, asserting, as noted above, that Respondent intendedonly to lay Morris off until the unhappy customer gotover his nervous "spell," thereby apparently abandoningher previous position that it was the need for overcomingDinnerman's agitation that preventedMorris' continuedemployment. Since it is therefore clear that she did nottestify candidly as to the truemeaningof her reference tothe situation in the plant that prevented the retention ofMorris, it is inferred that the truth would not have servedRespondent's interest, and that Hajjar was, in fact,referring to the Union campaign as the obstacle toMorris' continued employment.The cumulative effect of all the foregoing circumstanceis to establish by the preponderance of the evidence thatRespondent discharged Morris because of some aspect ofher involvement with the Union," thereby violatingSection 8(a)(3) and (1) of the Act. It is so found.c.The second dischargeof Thomasand the dischargeof Whiddon"(1) ThomasAs already related, Thomas was reinstated on April 9,upon advice of counsel, after the filing of the initial chargeherein.On May I, she was again discharged, togetherwithWhiddon, under the circumstances next discussed.According to Thomas, in the morning of May 1, as shepassedWhiddon'swork station on the way to therestroom, Thomas turned her head to say good morningtoWhiddon, and, as she did so, bumped into Dinnerman.Thomas added that, when Dinnerman questioned herabout the incident, she maintained that she had merelygreetedWhiddon. At the conclusion of the interview, shewas discharged.Whiddon fully corroborated Thomas' version of theincident,insistingthat she did not even return Thomas'greeting nor pause in herwork, and that, when questionedby Dinnerman, she told him that Thomas had merelygreeted her. She was, nevertheless, discharged.Dinnerman's version was that on the foregoing occasionhe saw Thomasengagein conversation with Whiddon atthe latter's work station for at least 6 minutes, 5 of whichhe timed on his watch; that Whiddon performed no workduring that perod; and that, when he questioned the girls,they estimated that they had talked only l or 2 minutes.Bennett, a witness for Respondent, testified that on May1,she saw Thomas talking to Whiddon for about 5minutes, but that the latter continued to work during theconversation.Hiers,alsoawitness forRespondent,testified that on the occasion in question she saw Thomasstop at Whiddon's worktable and that the two engaged inconversation for 2 or 3 minutes, but that Whiddon did notinterrupt her work.The record shows, and I find, that by May 1,Respondent had promulgated a rule which proscribedtalking that interfered with work, as where it involved anemployee interrupting her work, or leaving her workstation to talk to another, or where the conversation wasconducted in such a loud tone as to distract otheremployees.Thomas denied that she had ever before beenreprimanded for talking, and, as there was no probativeevidence to the contrary," I so find.Even apart from the findings heretofore made withregard to Dinnerman's knowledge of Thomas' unionactivity, it is clear that by May 1, he was aware of herinterest in the Union, since it had by that time filed acharge on account of her first discharge, which charge wasstillpending on May 1. It is difficult to believe that undersuch circumstances Dinnermanwould beso lacking incircumspection as to discharge Thomas again for such atrivialand patently pretextual offense as her havingmerely greeted another employee in passing. In view ofthis, as well as the corroborative testimony of Bennett andHiers, I am inclined to believe that more was involvedthan a passing remark and that the conversation lasted atleast several minutes.by Dinnerman that the customer's complaint was justified. (Dinnerman didnot say that he ever did sendany ofthe dusters to the customer,althoughnearly 5 months had elapsed by the time of the hearing,or that it was evernecessary to make any adjustment in price.)"While it is true that the advent of the Union, in itself,might havecaused Dinnerman to apprehend that any discharge, however innocent,would be the subject of Board proceedings, the fact remains thatDinnerman did not offer this explanation.Moreover,he admittedly did notretain any other examplesof bad workfor more thana day or two, eventhough,as shown by Respondent's records,at least three other employeeswere dischargedfor poor workafter the Union's advent."As to the propriety of inferring employer knowledge of an employee'sunion activity from circumstantial evidence,see SunshineFood Markets,Inc., 174NLRBNo. 76, andN.L.R.B. v.Lawson Printers,Inc., 408 F.2d1004 (C A. 6)."Sec in.22, above"Also referred to in the record as Howze,her maiden name."Young testified that at the final interview on May 1, betweenDmnerman and Thomas,when askedby him whyshe permitted so muchconversation,Young answered that she had"told them about their talkingseveral times,"andThomas' separation notice refers to "repeatedwarnings."However,Young did not specifically dispute Thomas'denialthat she had ever before been reprimanded for a violation ofthe ruleagainst talking, and under cross-examinationYoungexplained that herforegoing remark to Dinnerman was to the effect that she had"told" all ofthe girls about talking.It is thus evident that Young was referring only tothe fact that she had issued general admonitions regarding excessiveconversation.Inany event, Dinnerman'sown testimony contains noreference to any prior reprimandof Thomasfor violatingthe rule, and,when asked why he dischargedThomas for her firstoffense,Dinnermanattempted only to differentiate between the seriousnessof Thomas'offenseand that of another employee(Taylor)who had merely been reprimandedfor her first offense. (See discussion in the text,below ) C & D SPORTSWEAR CORP.651However, as noted above, 16 Dinnerman did not disputethat this was Thomas' first violation of the rule againsttalking. The only other specific instance of a discharge fortalking that Dinnerman was able to cite was that ofWilcox," and Dinnerman admitted that she had not beendischarged until after her third offense.Whiddon, herself,had received two reprimands prior to May 1, and therecord shows that two other girls, Taylor and Sumner,had been reprimanded for talking to Whiddon on thoseoccasions, but had not been discharged. When asked toexplain this apparently disparate treatment of Thomas,Dinnerman stated that he took a dimmer view of herconduct because she had left her work station, whereasthiswas not true in the case of the incident involvingWhiddon and Taylor, both of whom had ceased work, buthad remained at their assigned posts. He did not explain,however, why, the effect on production being the same, hewould be more exercised by a conversation away from agirl's station than by a conversation at her work station,which involved an interruption of her work.Whiddon testified that during her final interview onMay I, Dinnerman asked if Thomas had made anyreference in their conversation to a "big meeting thatnight."78 Despite Dinnerman's denial, I credit Whiddon."Under all the circumstances, I deem it more likely thatwhat provoked Dinnerman to take the unprecedentedaction of discharging Thomas for her first breach of therule against talking was not the rather fine distinction heattempted to draw between a breach occurring away from,rather than at, the employee's work station but his animustoward her because of her past union activity, as reflectedinhisprior discrimination against her, which animuscould only have been aggravated by his suspicion that herconversation with Whiddon related to Union matter S.40"See preceding fn."Dinnerman at first asserted that he had on many occasions dischargedemployeesfor talking and,when asked specifically about discharges in thepressing department,which wasthe one hereinvolved, cited the case ofWilcox,who had been dischargedinMay 1968,and rehired about a yearlater.Whenasked whetherthiswas the onlytime heever dischargedanyone fortalking,he answeredin the affirmative, but addedthat it wasdifficult for him tobe "specific"becauseof the paucity ofRespondent'srecords.However,the question which he answered in the affirmative wasnot that he supply thenames of any others discharged for talking or anyother details but whetherthere were any other such discharges.Thus, Itake hisanswer to mean that he could recall no other instance of adischarge for talkingbut that,ifRespondent's records had been morecomplete,his answer might have beendifferent, which was,of course, sheerspeculation on his part.(Respondent's separation notices for the2 1/2 years prior to June 30,1969, show no discharges for talking other than those of Thomas andWhiddon.These notices apparently cover all discharges which resulted in aclaim for unemployment compensation.Theydo notshow the discharge ofWilcox,although such discharge was amply establishedby the testimony ofWilcox,as well as that of DinnermanThis mayhave beendue to the factthat,as the record suggests,Wilcox did notfile a claimfor unemploymentcompensation )"Noticeof a union meeting to be held that evening hadbeen distributedto employeesthe daybefore."While I havefound thatWhiddon attemptedtominimize the durationof herconversationwith Thomas,Ihave taken into considerationmy totalimpression of her demeanor and performance as a witness as comparedwith that of Dinnerman.Moreover,itwould seem that, if she had wantedto aid her cause by falselyimputing to Dinnerman an expression of unionanimus, it would have been a simple matterfor her toascribe to him adirectadmission that he was discharging her for her unionactivity.Thefact thatshe, instead,attributedto him onlythe foregoing,rather obliquereference to the Union meeting lends credence to her version."While itwas privileged to enforce a nondiscriminatory rule against allconversationsat work,including those relating to the Union,RespondentIt is accordingly found that, by discharging Thomasagain on May 1, Respondent violated Section 8(a)(3) and(1) of the Act.(2)WhiddonThe General Counsel contends thatWhiddon wasdischarged either because of her union activity or to avoidtheappearanceofdisparatetreatmentofThomas.Whiddon's union activity was limited to the signing of acard in mid-April and to inducing one other employee todo likewise, and there is no evidence that Respondentknew of this nor is there, in my opinion, sufficient basisfor inferring such knowledge. Thus, the only evidence thatDinnerman connectedWhiddon in any way with theUnion is his inquiry, noted above, whether Thomas hadspoken to her about the forthcoming Union meeting.Whiddon admitted that a few months before May 1,Dinnerman had reprimanded her for talking, and she didnotdisputeYoung's testimony concerning anotherreprimand for the same reason. Thus, it appears that, iftheMay I incident in fact involved a breach of theno-talking rule, it would constitute her third offense.While, in view of the contrary testimony of Hiers andBennett,Ido not credit Dinnerman's testimony thatWhiddon stopped working during her conversation withThomas, the fact remains that, by participating in aconversation with Thomas, she was encouraging Thomasto delay returning to her own job. That this circumstancewas considered inWhiddon's case is reflected inDinnerman's testimony that he took umbrage at herconduct on May1, inter alia,because she was talking toone who had left her work stationWhether or notWhiddon thereby violated the letter of the no-talking rule,Dinnerman could justifiably regard it as contrary to theintent of the rule, which was to eliminate conversationthat tended to impede production.Accordingly, it was not unreasonable for Dinnerman totreat this asWhiddon's third offense. Since, as alreadynoted,Wilcox had been discharged for a third offense, itwould be pure speculation to say that Dinnerman wouldhave been more lenient to Whiddon than to Wilcox butforhis suspicion that the conversation related to theUnion or but for his desire to mask the discriminatorynature of the simultaneous discharge of Thomas.Itwill therefore be recommended that the allegation astoWhiddon be dismissed.d.The discharge of McDanielMcDaniel had worked for Respondent since June 1967,her job consisting in "yoking" the fronts of the dusters, asewing operation, under the supervision of Hajjar Shewas admittedly highly regarded by Respondent for herproficiency and versatility. She signed a union card onApril 15, attended union meetings, solicited employees onbehalf of the Union, and on April 27, accompanied aunion organizer in a visit to the home of an employee.There was no contradiction of McDaniel's testimony,which I credit, that the next morning Dinnerman came toher machine and offered her a promotion to the positionof supervisor in the cuffing department; that he asked foran answer within the next few hours, declaring that heneeded to fill that position the next day; that a few hourslaterMcDaniel went to Dinnerman's office and declinedthe promotion, explaining to him that as a supervisor shewas not free to do so in a disparate manner, as is found to have been thecase here. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould not be able to solicit for the Union and she wantedto help improve working conditions for all the girls in theplant;and that she then detailed the employees'grievances,in part,as follows:I told him that when Mrs. Irene [HajjarJ and Mr.Irving [Dinnerman]got onto the girls to correct them,that they didn't do it in a nice quiet manner, shouted atthem and humiliated the girls in front of the others,that they didn't like that, that he treated them likechildren and worse . . . He said . . . if we humiliate thegirls in front of the others, they will do their workbetter.As found above, at this interview Dinnerman warnedher that he would close the plant rather than compromisewith the Union; and Dinnerman did not dispute hertestimony that she then disclosed to him the extent of herunion activities,including the fact that she had riddenaround town the day before with a union organizer, andthat he admitted to her that he was aware of that incident.I so find.BothMcDanielandDinnermanwere,also,inagreement that on April 28, after she refused to become asupervisor,heasked her to work with him on a"productioncommittee," the purpose of which, asexplained byDinnermanat thehearing,was to "helpincrease production,"but she again declined.As already noted, on April 30, Dinnerman assembledthe employees in the plant and delivered a speech on thesubject of the Union. The next morning, as already found,Dinnerman discriminatorily discharged Thomas. When, atnoon that day, Thomas distributed union handbills in therear of Respondent's plant, she was joined in that activitybyMcDaniel, and Dinnerman did not dispute Thomas'testimony that he drove by during the handbilling. Inaddition,McDaniel testified that her activity on thatoccasionwas the object of prolonged scrutiny by BenDinnerman.The latter denied this, but only afterconsiderable vague and rambling testimony about thematter.On the basis of demeanor and the forthrightnessof her testimony,IcreditMcDaniel.On May 7,shewas discharged, the reason assignedbeing her failure to turn in all her production "tickets,"each of which represented a bundle of garments that shehad worked on. The effect of this was to understate herdaily production. She did in fact have in her possession onMay 7, about six tickets that she had failed to turn in andshe insisted that it had always been her practice to holdback tickets, explaining that it was customary for all thefaster sewers to do so,as a sort of reserve against thecontingency that on a particular day they might havedifficultywith their machine or material and not be ableto produce what was expected of them by their supervisor,inwhich case they would turn in the held-back tickets toconceal, and ward off any reprimand for, their subparperformance.When asked why she was so concernedabout a reprimand,McDaniel answered that she did notlike to be "humiliated and fussed at" in front of the girls.ThispresumablyhadreferencetoRespondent'saforedescribed technique of loudly berating employees fortheir shortcomings in the presenceof their fellows. Thus,according to McDaniel's uncontradicted testimony which Icredit,the practice of holding back tickets was resorted tobyMcDaniel and others as a means of escaping suchembarrassing censure.On the issue of disparate treatment,Dinnermantestified that an employee,Webb, had been discharged 5or 6 years earlier for holding back tickets while heroperation was being studied for the purpose of establishinga piece rate. He added that there were a few others whohad been discharged for holding back tickets but thatWebb was the only one that he was able to "remember " 41While Hajjar corroborated Dinnerman as to Webb, hertestimony was to the effect that that was the only suchdischarge during her 12-year tenure." Accordingly, I donot credit Dinnerman's testimony, vague at best, insofaras it implies that there were any other discharges forholding back tickets during that period.Dinnermancontended further that there was a strikingsimilarity betweenWebb's case and McDaniel's, assertingthat, as in the case of the former, he had put McDaniel onnotice on April 28, that he was going to establish a piecerateforheroperation," and that he believed thatMcDaniel's purpose in understating her production was toestablish an unduly low standard for incentive purposes soastoenhance her future piece rate earnings. Theimplicationhereis,therefore,thathedischargedMcDaniel because he suspected her of trying to "load"the result of the time study of her operation in her favorbyunderstatingherproduction.However,althoughadmitting that on April 28, she complained to Dinnermanof the exclusion of other employees from Respondent'sincentive system,McDaniel disputed his testimony thatshe complained about her own exclusion therefrom andthat he indicated that he would correct that omission. Onthe contrary, she insisted that he told her at that time thatthere would be no incentive rating for her job. Dinnerman,himself, vacillated as to whether on that occasion he gaveher a firm commitment that he would place her job on anincentivebasis or merely promised to begin to look intothematter."Moreover, he admitted that her operationwas never, in fact, changed to a piece-rate job, attributingthis to the fact that soon after McDaniel's departure thecontract for the dusters was unexpectedly cancelled.Under all the circumstances, including my more favorableimpression of McDaniel's candor, I credit her and findthat she did not ask for, and was not promised, theestablishmentof a piece rate on her job.There remains to be considered Dinnerman's testimonythat on May 5, he was in fact in the process of placing anincentive rate onMcDaniel's operation.Even if onecredits such testimony, the purport thereof was that hewas seekingtoaccomplish this, not on the basis ofMcDaniel's actual production, but on the basis ofinformationhe obtained from other sources regarding thenormal rate of production on such an operation in otherplants.When asked why, if he was not relying on herproduction to set the rate, he was disturbed by McDaniel'sinaccurate reporting, he indicated rather confusedly thatshe mighthave cited her artificially low output as proofthat such rate as he might propose was excessive. Thus,hisultimatepositionappearstohavebeenthatMcDaniel'sfailure to turn in all her tickets might haveimpeded the setting of a piece rate, because she wastherebyestablishinga production rate that could throw"It is not clear whether he meant by this that Webb was the only onewhose name he could recall or that hers was the only case of discharge forholdingback tickets that he could recall,and that he was merelyspeculating that there might have been other such cases."Respondent had been in operation at the present location 13 years."McDaniel was paid an hourly rate.Many of the other employees wereunder an incentive system"Najjar,too, vacillated as to whether she told McDaniel that heroperation was being studied in order to set a piece rate,testifying, at first,"I thought she knew that ... I think I told her.I'm sure .McDaniel denied that anyone told her of such a study.I credit McDaniel. C & D SPORTSWEAR CORP.doubton the accuracy of his outside informationregarding normal production on her operation." This was,in effect, an admission that any interference by her withhis efforts to set a piece rate was speculative.In any event, since the only reason Dinnerman cited forratingMcDaniel's job was her alleged request therefor,and I have credited her denial that she made such arequest, I do not credit his testimony that he in fact wasin the process of rating her job when she was discharged.Accordingly, I also, reject Dinnerman's testimony insofaras it implies that he discharged McDaniel because, as inthe case of Webb, her understatement of her productionwas regarded by him as a deliberate effort to obtain afavorable incentive rate.In addition, affirmative proof of disparate treatment ofMcDaniel is afforded by her aforenoted uncontradictedtestimony that the holding back of tickets was a commonpractice among the sewers, the purpose thereof being toenable them to pad their production on "off ' days andescape embarrassing censure by their supervisors. Thiswas corroborated by Grace Grant, who was still inRespondent'semploy,andwho testified that shecontinually held back tickets over a period of 9 years; thatshe held back as many as five tickets at a time, andsometimes more; and that she did so for the reasons citedbyMcDaniel. Grant and McDaniel agreed, moreover,that,when a girl held back a ticket, she would put it inher purse instead of attaching it to her work sheet, andthat they had seen girls produce tickets from their pursesand show them to their supervisor, who was trying toverify whether that girl had worked on a particular bundle.Dinnerman denied that he was aware of the foregoingpractice of holding back tickets; and, while admitting thatshe had at times been informed by an office employee thata girl had affixed to her work sheet a ticket from theprevious day's production, Najjar insisted that, since onlyone ticket was involved in those cases, she was disposed toattribute thematter to inadvertence on the part of theemployee. However, she did not specifically dispute thetestimony of Grant and McDaniel as to the production oftickets by employees from their purses in the presence ofsupervisors, including, according toMcDaniel,Hajjar,herself.Icreditsuchtestimony,'aswellastheuncontradictedtestimonyof Grant andMcDaniel as totheir own long-standing practice of holding back tickets.It is therefore found that Respondent had long been awarethat it was the practice of employees deliberately to holdback tickets for reasons unrelated to any time study oftheiroperations,but had not seen fit to take anydisciplinary action on that account until the discharge ofMcDaniel on May 7, 10 days after Respondent admittedlylearned of her Union activity."Respondent'sbrief contends that another reason for Dinnerman'sconcern over the accuracy of McDaniel'sproduction reports was thatRespondent based the price of its garments on production figures.However,in support thereof,Respondent cites only certain testimony byHajjar,which,read in context, was simply to the effect that Dinnermanwas attempting,on the basis of her output,to set a"price" on McDaniel'soperation,for incentive purposes. In any case,it is obvious that the priceof an entire garment could not be based on the production of any oneemployee but on total production of finished garments divided by totalcost,and it is clear from Dinnerman's own testimony that he had accuratefigures on total production of finished dusters from sources other thanMcDaniel."Respondent contends that an adverse inference should be drawn fromthe failure of the General Counsel to call any employee other than Grantto corroborateMcDaniel as to the practice of others of holding backtickets.However,itwould be equally,if not more,appropriate to draw aninference adverse to Respondent from the fact that it made no effort to653Respondentattempted to explain the timing ofMcDaniel'sdischargethroughcertaintestimonyofDinnermanand Hajjar concerning the antecedent events.Dinnerman's version was that, when, on May 5, henotifiedHajjar that he was in the process of setting apiece rate for McDaniel's job, she showed him McDaniel'sdailyproduction reports; that he was struck by thediscrepancy between such reports and the rate of output offinished dusters; 47 that this led to an investigation and thediscovery of the held-back tickets on May 6, and, finally,toMcDaniel's discharge the next day. On the other hand,Hajjar insisted that she was notified by Dinnerman, noton May 5, but about 2 weeks earlier, of the plan to set apiece rate, and that it was she and not Dinnerman who onMay 5, was struck by the discrepancy between McDaniel'sreported daily output and the rate of output of thefinished product; that she called this to his attention; andthat he thereupon ordered theinvestigationleading toMcDaniel's discharge. In view of the foregoing inability ofDinnermanand Hajjar to agree on significant points, and,in view of the finding above that there was in fact at thetime no plan to fix a piece rate, I am forced to concludethat their testimony was contrivedin aneffort to concealthe true reasonfor their investigation ofMcDaniel'sproductionreports.Underallthecircumstances,particularly the timing of McDaniel's discharge in relationtoRespondent's admitted discovery of her involvementwith the Union and the findings above as to Respondent'sunion animus,the inference is drawn that they initiatedsuch investigationknowing of McDaniel's practice, andintendingto use the "detection" thereof as a pretext fordischarging her, the real reason being herunionactivity.Itistruethat immediately after learning of suchactivityDinnerman offered her a promotion. However,acceptance thereof, as she pointed out to him, would havebarred her from any furtherunionactivity.That this was,infact,Dinnerman's objective is indicated by thecircumstances next discussed.According to McDaniel's uncontradicted and creditedtestimony, whenDinnermanfirst broached the promotionto her in the morning of April 28, he pressed her for aprompt decision,explainingthat he needed to fill the jobby the next day. Yet, he admittedly never did fill the job.He attributed this to the fact that about 2 weeks later thecontract for dusters was unexpectedly cancelled, whichcircumstance allegedly obviated the need forenlarging hissupervisory staff.However, he did not deny that he hadtoldMcDaniel that the job he was offering her had to befilledby the next day, and he admittedly did not on thenext day, nor until 2 weeks later, know about thecancellation of the duster contract. Thus, his testimonyfails to explain why, if there was a job on April 28, thathad to be filled immediately, it was not filled at any timeduringtheensuing2-weekperiod.Under all thecircumstances, I infer that there was in fact no job thathad to be filled, but that,upon learningofMcDaniel'sunion involvement,Dinnerman's initial planwas toattempt toterminatesuch involvement, without losing theservicesof a valuable employee, by creating a supervisoryjob and placingher therein.When this plan failed, heattemptedto align herwith managementby offering her apositionon a "committee,"which would have someascertain through cross-examination of McDaniel or Grant who such otheremployees were not to call any employee to rebut their testimony."SinceMcDaniel worked on all the dusters produced by Respondent,her production rate should have coincided with the rate of total productionof finished dusters. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDvaguelydefinedfunctionof dealing with productionproblems.When she rejected this offer, as well, and a fewdays later joined with Thomas in the distribution of unionleaflets,Dinnerman would have had to be naive, indeed,to believe that she could still be weaned away from heravowed dedication to the Union At that point, his onlyapparent choice was to discharge her or permit her tocontinueto proselytize openly for the Union It has beenfound that, when confronted withan analogouschoice inthe cases of Thomas and Morris, he resorted to discharge.It is accordingly concluded that McDaniel was in factdischargedforunionactivity,and that Respondentthereby violated Section 8(a)(3) and (1) of the Act.IV. THE REMEDYIthaving been found that Respondent violated Section8(a)(l), and(3) of the Act, it will be recommended that itbe required to cease and desist therefrom and takeappropriate, affirmative action. Such action shall includean offer of reinstatement to Thomas and McDaniel, andreimbursement of them and Morris for any loss ofearnings suffered by reason of the discrimination againstthem. Backpay shall be computed in accordance with theformula stated inF.W.Woolworth Company,90 NLRB289; interest shall be added to backpay at the rate of 6percent per annum.(IsisPlumbing & Heating Co.,138NLRB 716)In view of the nature of the violations found herein,particularly the discriminatory discharges, a threat offutureviolationsexists,whichwarrantsabroadcease-and-desist provision.CONCLUSIONS OF LAW1.C & D Sportswear Corporation is an Employerwithin the meaning of Section2(2) oftheAct, and isengaged in commerce and business affecting commercewithin the meaning of Section 2(6) and(7) of the Act.2.InternationalLadies'GarmentWorkers'Union,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.3.By coercively interrogating employees about theirunion sentiments or activities,creating the impression ofsurveillance of such activities,and threatening to close itsplant rather than deal with a union,Respondent hasviolated Section 8(a)(1) ofthe Act.4.By discharging Almarie Thomas, Beatrice Morris,and Margaret McDaniel because of their union activities,Respondent has violated Section 8(a)(3) and(1)of theAct.5.Theaforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the entire record in the proceeding and theforegoing findings of fact and conclusions of law, it isrecommendedthat C &D Sportswear Corporation, Adel,Georgia, its officers,agents,successors,and assigns, shallbe required to.1.Cease and desist from:(a)Discouragingmembership in, and concertedactivitieson behalf of, International Ladies'GarmentWorkers'Union,AFL-CIO,oranyotherlabororganization,by discriminating against employees inregard to their hire or tenure of employment or any termor condition of employment.(b)Coercively interrogating employees about theirunionsentiments or those of other employees, creating theimpression of surveillance of such activities, or threateningto close its plant rather than deal with a union.(c) In any other manner, interfering with, restraining,or coercing its employees in the exercise of their right toself-organization, to form, join, or assist the above-namedUnion, or any other labor organization, to bargaincollectively through representatives of their own choosing,and toengage inother concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any or all such activities2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act.(a)Make whole Almarie Thomas, Beatrice Morris, andMargaretMcDaniel, in the manner set forth in theSection of the Trial Examiner's Decision entitled "TheRemedy," for any loss of pay they may have suffered byreason of the Respondent's discrimination against them,and offer to Almarie Thomas and Margaret McDanielimmediate reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges.(b)Notify Almarie Thomas and Margaret McDaniel ifpresentlyserving intheArmed Forces of the UnitedStates of their right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversalMilitary Training and Selective Service Act, asamended, after discharge from the Armed Forces.(c) Preserve and, upon request, make available to theBoard or its agents, for examination or copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay dueunder the terms of this Order.(d) Post at Respondent's plant in Adel, Georgia, copiesof the attached notice marked "Appendix."" Copies ofsaid notice, on forms to be provided by the RegionalDirector for Region 10, shall, after being duly signed byRespondent's representatives, be posted by Respondentimmediately upon receipt thereof, and maintained by itfor a period of at least 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that such notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 10, inwriting,within 20 days from the date of receipt of thisOrder,what steps Respondent has taken to complyherewith."IT IS FURTHER RECOMMENDEDthat all allegations of thecomplaint which have not been sustained be dismissed."In the event no exceptions are filed as provided by Section102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations and Recommended Order hereinshall,as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes.In the eventthat the Board'sOrder is enforced by a judgmentof a UnitedStates Courtof Appeals,thewords in the notice reading"Postedby order of theNational Labor Relations Board" shall be changed to read"Postedpursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order of the NationalLaborRelations Board.""If this Recommended Order is adopted by the Board,this provisionshallbemodified to read. "Notify said Regional Director,inwriting,within 10 days from the date of this Order,what steps the Respondent hastaken to comply herewith." C & D SPORTSWEAR CORP.655APPENDIXNOTICE TO EMPLOYEESPosted by order ofthe NationalLaborRelations Boardan agencyof the UnitedStates GovernmentThe National LaborRelationsAct gives all employeesthese rights:To engage in self-organization;To form,join, or help unions;To bargain collectivelythrough a representative oftheir own choosing;To act together for collectivebargainingor otheraid or protection; andTo refrainfrom any or all of these things.WE WILL NOTdo anything that interferes with theserights.WE WILL NOTdischarge employees or otherwisediscriminate against them because of their interest inInternationalLadies'GarmentWorkers'Union,AFL-CIO, or anyother union.WE WILL NOT try to createthe impression that weare spying on our employees'union activities.WE WILL NOTthreaten to close our plant rather thandeal with a union.WE WILL NOT ask you how you feel about a union orwhat you know about the union activities of otheremployees.WE WILL offer to take back Almarie Thomas andMargaret McDaniel at their old jobs and pay them andBeatriceMorris for all the wages they lost because oftheir discharge.All our employees are free to belong or not to belongtoInternationalLadies'GarmentWorkers'Union,AFL-CIO.DatedByC & D SPORTSWEARCORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,730 Peachtree NE., Atlanta, Georgia 30308, Telephone404-526-5741.